    Case 6:18-cv-01229-MJJ-CBW Document 82 Filed 11/05/20 Page 1 of 6 PageID #: 1432



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION


      SECURITIES & EXCHANGE COMMISSION                  CASE NO. 6:18-CV-01229

      VERSUS                                            JUDGE JUNEAU

      WORLD TREE FINANCIAL L L C ET AL                  MAGISTRATE JUDGE WHITEHURST

                                            EXHIBIT LIST
                                          Bench Trial 11/2/20

PARTY: PLAINTIFF
EXHIBIT DESCRIPTION & REMARKS                                   IDENTIFIED OFFERED   FILED
NUMBER
5        Operating Agreement of World Tree Financial,           11/2/20   11/2/20    11/2/20
         LLC. SEC-World Tree-E-0021104 through 21131
6        Articles of Organization and Initial Report of World   11/2/20   11/2/20    11/2/20
         Tree Financial, LLC. SEC-World Tree-E-0029835
         through 29842
7        List of the members and employees of World Tree        11/2/20   11/2/20    11/2/20
         Financial, LLC
8        Articles of Organization and Initial Report of         11/2/20   11/2/20    11/2/20
         Perkins and Gilmore Investments, LLC. P&G-
         000139 through 156
9        Articles of Incorporation for Perkins Wealth           11/2/20   11/2/20    11/2/20
         Management, Inc. PWM-324 through 346
10       Daily Allocation Procedure                             11/2/20   11/2/20    11/2/20
11       Compliance Manual December 4, 2009 WTF-658             11/2/20   11/2/20    11/2/20
         through 715 and WTF-786 through 855
12       Letter from Hamburger Law Firm Re: Compliance          11/2/20   11/2/20    11/2/20
         Manual
13       World Tree Financial, LLC’s Compliance Manual          11/2/20   11/2/20    11/2/20
         dated June 17, 2010
14       World Tree Financial, LLC’s Compliance Manual          11/2/20   11/2/20    11/2/20
         dated May 29, 2012
15       World Tree Financial, LLC’s Form ADV dated             11/2/20   11/2/20    11/2/20
         October 25, 2019
16       Annual Amendment of Form ADV December 2010             11/2/20   11/2/20    11/2/20
         SEC-World Tree-E-00217179 through 21747
17       Form ADV, June 15, 2012 SEC-World Tree-E-              11/2/20   11/2/20    11/2/20
         0021179 through 21780
18       Form ADV, August 7, 2015, SEC-World Tree-E-            11/2/20   11/2/20    11/2/20
         0020977 through 20993
    Case 6:18-cv-01229-MJJ-CBW Document 82 Filed 11/05/20 Page 2 of 6 PageID #: 1433



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


      SECURITIES & EXCHANGE COMMISSION                 CASE NO. 6:18-CV-01229

      VERSUS                                           JUDGE JUNEAU

      WORLD TREE FINANCIAL L L C ET AL                 MAGISTRATE JUDGE WHITEHURST

                                CONTINUATION OF EXHIBIT LIST
                                      Bench Trial 11/2/20

PARTY: PLAINTIFF
EXHIBIT DESCRIPTION & REMARKS                                  IDENTIFIED OFFERED   FILED
NUMBER
19       World Tree Financial, LLC’s Form ADV part 2A          11/2/20   11/2/20    11/2/20
         dated March 15, 2011
20       World Tree Financial, LLC’s Form ADV part 2A          11/2/20   11/2/20    11/2/20
         dated February 27, 2012
21       World Tree Financial, LLC’s Form ADV part 2A          11/2/20   11/2/20    11/2/20
         dated June 5, 2012
22       World Tree Financial, LLC’s Form ADV part 2A          11/2/20   11/2/20    11/2/20
         dated March 25, 2013
23       World Tree Financial, LLC’s Form ADV part 2A          11/2/20   11/2/20    11/2/20
         dated March 18, 2014
24       World Tree Financial, LLC’s Form ADV part 2A          11/2/20   11/2/20    11/2/20
         dated February 9, 2015
25       Disclosure Brochure, September 29, 2015 SEC-          11/2/20   11/2/20    11/2/20
         World Tree-E-0021026 through 21043
26       Preallocation Spreadsheet                             11/2/20   11/2/20    11/2/20
27       Accounts List                                         11/2/20   11/2/20    11/2/20
28       World Tree Proprietary Accounts                       11/2/20   11/2/20    11/2/20
29       LITB excerpt from Schwab trade blotter/LITB press     11/2/20   11/2/20    11/2/20
         release/NYSE Gainers & Losers
30       2013 3rd Quarter Model Breakdown                      11/2/20   11/2/20    11/2/20
31       FINRA Rule 4515                                       11/2/20   11/2/20    11/2/20
32       Ceres excerpt from Schwab trade blotter/Ceres press   11/2/20   11/2/20    11/2/20
         release/Nasdaq Gainers & Losers
33       BLOX excerpt from Schwab trade blotter/BLOX           11/2/20   11/2/20    11/2/20
         press release/NYSE Gainers & Losers
34       2013 4th Quarter Model Breakdown                      11/2/20   11/2/20    11/2/20
35       TWTR excerpt from Schwab trade blotter/TWTR           11/2/20   11/2/20    11/2/20
         article/NYSE Gainers & Losers
36       2013 1st Quarter Model Breakdown                      11/2/20   11/2/20    11/2/20
    Case 6:18-cv-01229-MJJ-CBW Document 82 Filed 11/05/20 Page 3 of 6 PageID #: 1434



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


      SECURITIES & EXCHANGE COMMISSION                CASE NO. 6:18-CV-01229

      VERSUS                                          JUDGE JUNEAU

      WORLD TREE FINANCIAL L L C ET AL                MAGISTRATE JUDGE WHITEHURST

                               CONTINUATION OF EXHIBIT LIST
                                     Bench Trial 11/2/20

PARTY: PLAINTIFF
EXHIBIT DESCRIPTION & REMARKS                                 IDENTIFIED OFFERED   FILED
NUMBER
37       Twitter purchase                                     11/2/20   11/2/20    11/2/20
38       Netflix purchase                                     11/2/20   11/2/20    11/2/20
39       2014 4th Quarter Model Breakdown                     11/2/20   11/2/20    11/2/20
40       NFLX excerpt from Schwab trade blotter/NFLX          11/2/20   11/2/20    11/2/20
         press release/NASD Most Active Issues
41       Charles Schwab Account Application                   11/2/20   11/2/20    11/2/20
42       Delcambre Cellular Account Document                  11/2/20   11/2/20    11/2/20
43       Schwab Account Statements for Delcambre Cellular     11/2/20   11/2/20    11/2/20
         from 2010 through July 2015
44       January 6, 2015 email string between Wesley          11/2/20   11/2/20    11/2/20
         Perkins and Matthew LeBlanc
45       Schwab Account Statements for Matthew and            11/2/20   11/2/20    11/2/20
         Melanie LeBlanc December 1, 2010-December 31,
         2014
48       State of Louisiana, Articles of Incorporation        11/2/20   11/2/20    11/2/20
         Gilmore Wealth Management, Inc.
56       Email from Priscilla Gilmore, dated July 24, 2015,   11/2/20   11/2/20    11/2/20
         with attachment
60       World Tree Financial, LLC’s Form ADV part 2A         11/2/20   11/2/20    11/2/20
         dated August 7, 2015
61       Disclosure brochure dated February 29, 2015          11/2/20   11/2/20    11/2/20
62       World Tree Financial, LLC’s Compliance Manual        11/2/20   11/2/20    11/2/20
         dated May 29, 2012
63       World Tree Financial, LLC’s Compliance               11/2/20   11/2/20    11/2/20
         Committee Meeting Minutes
66       Letter dated September 6, 2017, from Hamburger       11/2/20   11/2/20    11/2/20
         Law Firm
68       Document showing buy orders from 8/13/2012 to        11/2/20   11/2/20    11/2/20
         7/31/2016
    Case 6:18-cv-01229-MJJ-CBW Document 82 Filed 11/05/20 Page 4 of 6 PageID #: 1435



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


      SECURITIES & EXCHANGE COMMISSION              CASE NO. 6:18-CV-01229

      VERSUS                                        JUDGE JUNEAU

      WORLD TREE FINANCIAL L L C ET AL              MAGISTRATE JUDGE WHITEHURST

                              CONTINUATION OF EXHIBIT LIST
                                    Bench Trial 11/2/20

PARTY: PLAINTIFF
EXHIBIT DESCRIPTION & REMARKS                              IDENTIFIED OFFERED   FILED
NUMBER
71       Spreadsheets Bates-Stamped Perkins 403-421        11/2/20    11/2/20   11/2/20
72       Schwab Trades Data (SEC-CS-E-0000973              11/2/20    11/2/20   11/2/20
         Trades_3.2011-9.2015.xlsx)
80       Newly Produced Schwab Account Statements          11/2/20    11/2/20   11/2/20
         (SCH000001-SCH078630)
81       Schwab Account Statements for Matthew and         11/2/20    11/2/20   11/2/20
         Melanie LeBlanc January 1, 2015-August 2015
82       Schwab Order Sequence Data (SEC-SCHWAB-E-         11/2/20    11/2/20   11/2/20
         0000001 W165563_Order
         Sequence_WorldTree_Part1.xlsx)
83       Schwab Order Sequence Data (SEC-SCHWAB-E-         11/2/20    11/2/20   11/2/20
         0000264 W165563_Order
         Sequence_WorldTree_Part2.xlsx)
83A      Exhibit P83 Condensed                             11/2/20    11/2/20   11/2/20
84       Schwab Trading Blotter (SCHWAB-                   11/2/20    11/2/20   11/2/20
         AML00098054_FOIA CONFIDENTIAL
         TREATMENT REQUESTED.xlsx)
85       Client List with Edelivery.xlsx (SEC-CS-E-        11/2/20    11/2/20   11/2/20
         0000971)
86       Charles Schwab Pricing Guide January 2012 (SEC-   11/2/20    11/2/20   11/2/20
         CS-E-0000972)
87       Schwab Termination Letter 9/15/2015               11/2/20    11/2/20   11/2/20
89       Niden CV                                          11/2/20    11/2/20   11/2/20
90       Niden Report Exhibit 1a                           11/2/20    11/2/20   11/2/20
91              Niden Report Exhibit 1b                    11/2/20    11/2/20   11/2/20
92       Niden Report Exhibit 2                            11/2/20    11/2/20   11/2/20
93       Niden Report Exhibit 3                            11/2/20    11/2/20   11/2/20
94       Niden Report Exhibit 4a                           11/2/20    11/2/20   11/2/20
95       Niden Report Exhibit 4b                           11/2/20    11/2/20   11/2/20
    Case 6:18-cv-01229-MJJ-CBW Document 82 Filed 11/05/20 Page 5 of 6 PageID #: 1436



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


      SECURITIES & EXCHANGE COMMISSION               CASE NO. 6:18-CV-01229

      VERSUS                                         JUDGE JUNEAU

      WORLD TREE FINANCIAL L L C ET AL               MAGISTRATE JUDGE WHITEHURST

                              CONTINUATION OF EXHIBIT LIST
                                    Bench Trial 11/2/20

PARTY: PLAINTIFF
EXHIBIT DESCRIPTION & REMARKS                             IDENTIFIED OFFERED     FILED
NUMBER
96       Niden Report Exhibit 5                           11/2/20      11/2/20   11/2/20
97       Niden Report Exhibit 6a                          11/2/20      11/2/20   11/2/20
98       Niden Report Exhibit 6b                          11/2/20      11/2/20   11/2/20
99       Niden Report Exhibit 6c                          11/2/20      11/2/20   11/2/20
100      Niden Report Exhibit 7a                          11/2/20      11/2/20   11/2/20
101      Niden Report Exhibit 7b                          11/2/20      11/2/20   11/2/20
102      Niden Report Exhibit 8                           11/2/20      11/2/20   11/2/20
103      Niden Report Exhibit 9                           11/2/20      11/2/20   11/2/20
104      Niden Report Exhibit 10                          11/2/20      11/2/20   11/2/20
105      Niden Report Exhibit 11                          11/2/20      11/2/20   11/2/20
117      Addendum to Niden Expert Report dated July 7,    11/2/20      11/2/20   11/2/20
         2020
118      Niden Dataset Appendix B.xlsx                    11/2/20      11/2/20   11/2/20
119      SEC-DEF-EPROD_20191113.dat                       11/2/20      11/2/20   11/2/20
120      Niden Addendum Exhibit 1a, Revised               11/2/20      11/2/20   11/2/20
121      Niden Addendum Exhibit 1b, Revised               11/2/20      11/2/20   11/2/20
122      Niden Addendum Exhibit 2, Revised                11/2/20      11/2/20   11/2/20
123      Niden Addendum Exhibit 3, Revised                11/2/20      11/2/20   11/2/20
124      Niden Addendum Exhibit 4a, Revised               11/2/20      11/2/20   11/2/20
125      Niden Addendum Exhibit 4b, Revised               11/2/20      11/2/20   11/2/20
126      Niden Addendum Exhibit 5, Revised                11/2/20      11/2/20   11/2/20
127      Niden Addendum Exhibit 6a, Revised               11/2/20      11/2/20   11/2/20
128      Niden Addendum Exhibit 6b Revised                11/2/20      11/2/20   11/2/20
129      Niden Addendum Exhibit 6c, Revised               11/2/20      11/2/20   11/2/20
130      Niden Addendum Exhibit 8, Revised                11/2/20      11/2/20   11/2/20
131      Niden Addendum Exhibit 9, Revised                11/2/20      11/2/20   11/2/20
132      Niden Addendum Exhibit 10, Revised               11/2/20      11/2/20   11/2/20
133      Niden Addendum Exhibit 11, Revised               11/2/20      11/2/20   11/2/20
134      Niden Addendum Exhibit 12                        11/2/20      11/2/20   11/2/20
    Case 6:18-cv-01229-MJJ-CBW Document 82 Filed 11/05/20 Page 6 of 6 PageID #: 1437



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


      SECURITIES & EXCHANGE COMMISSION                 CASE NO. 6:18-CV-01229

      VERSUS                                           JUDGE JUNEAU

      WORLD TREE FINANCIAL L L C ET AL                 MAGISTRATE JUDGE WHITEHURST

                                CONTINUATION OF EXHIBIT LIST
                                      Bench Trial 11/2/20

PARTY: PLAINTIFF
EXHIBIT DESCRIPTION & REMARKS                                  IDENTIFIED OFFERED   FILED
NUMBER
135      Niden Addendum Exhibit 13                             11/2/20   11/2/20    11/2/20
136      Niden Addendum Exhibit 14                             11/2/20   11/2/20    11/2/20
137      Theriot CV                                            11/2/20   11/2/20    11/2/20
138      Complaint                                             11/2/20   11/2/20    11/2/20
139      Answer                                                11/2/20   11/2/20    11/2/20
140      Table of 50 Biggest Winning Trades by Dollar          11/2/20   11/2/20    11/2/20
         Profit at Time of Allocation
141      Table of 50 Biggest Losing Trades by Dollar Loss at   11/2/20   11/2/20    11/2/20
         Time of Allocation
142      Table of Same-Day Trades                              11/2/20   11/2/20    11/2/20
143      Table of Allocation and Returns for Largest 25        11/2/20   11/2/20    11/2/20
         Trades by Amount Invested
144      Market Performance Data for S&P 500 and Dow           11/2/20   11/2/20    11/2/20
         Jones Industrial Average
151      Demonstrative Exhibits prepared by Niden              11/2/20   11/2/20    11/2/20
168      Swab Account Delcambre Cellular LLC, Account #        11/2/20   11/2/20    11/2/20
         3176-8609, April 1-30, 2014
169      Swab Account Matthew J. LeBlanc, Account              11/2/20   11/2/20    11/2/20
         #7330-2510, April 1-30, 2014
118A     Alternate P 118 -Niden Appendix B                     11/2/20   11/2/20    11/2/20
171      Summary of SNTS Trades                                11/5/20   11/5/20    11/5/20
172      Revised Exhibit D12                                   11/5/20   11/5/20    11/2/20
